Citation Nr: 1113273	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-17 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an upper respiratory condition, to include as due to asbestos exposure and as secondary to service-connected disabilities.

3. Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, with prior and subsequent reserve service that included periods of active duty for training (ACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2003, August 2003, and February 2005 rating decisions of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, a hearing was held before a Decision Review Officer (DRO).  In July 2010, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are of record.  

At the July 2010 hearing the Veteran submitted additional evidence and argument with a waiver of RO initial consideration of such evidence.

The Board notes that the claim of service connection for a psychiatric disorder, to include PTSD, was originally claimed as service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the issue as reflected on the title page.

The matters of service connection for an upper respiratory condition and entitlement to an initial compensable rating for pseudofolliculitis barbae are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. The Veteran has in-service stressors that are related to his fear of hostile military or terrorist activity and are consistent with the circumstances of his service.

2. A VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.

Inasmuch as the determination below constitutes a full grant of the claim being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Veteran seeks service connection for PTSD based on several alleged stressor events that occurred during his service.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to establish service connection for a claimed disability, generally there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  Id. at 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id. at 39,852.  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that several stressors that occurred while he was serving aboard the USS Bainbridge resulted in PTSD.  Service personnel records indicate that he served aboard the Bainbridge from November 1966 to June 1968.  His military occupational specialties were Seaman and Boatswain's Mate.  The claims file includes a naval history of the Bainbridge which reflects that the vessel was a nuclear-powered guided missile frigate that had tours in the Far East in 1966 to 1967, 1969, 1970, 1971, and 1972 to 1973.  The Bainbridge was involved in screening aircraft carriers, serving as a radar-picket ship, and performing search and rescue missions.  It also participated in Vietnam War combat operations, although the dates of these operations are unclear from the naval history.  An additional history of the Bainbridge indicates the frigate ended the year of 1966 at Yankee Station in the Gulf of Tonkin off the coast of Vietnam and returned to the United States in the summer of 1967.  

On April 2004 VA examination, the Veteran reported that while the Bainbridge was off the coast of Vietnam, he was involved in "landing parties" to the Vietnam shore.  During one of these "landing parties," the crew ahead of his was wiped out.  He also stated he was exposed to light fire during these "landing parties" and had to fire ashore to ensure that any enemy presence was pushed back.  He reported an instance when Russian fighter planes were flying very close to the Bainbridge and he feared they might attack.  He also stated that on several occasions he had been locked in the bilge area by another service member when alarms were sounding on the ship; he feared he would be killed if the ship was hit by an incoming attack.  He reported being involved in search and rescue missions and once had to pull approximately 8-10 bodies on board from the water and then had to handle and bag the bodies.  He also indicated that he had to take the wounded to sick bay.  He constantly feared being attacked because he was aboard a ship serving in a war zone.  He also reported a stressor of the Bainbridge striking an American submarine.  He stated that he was at the helm of the ship at the time and was given an erroneous rudder command that caused the collision.  He was subsequently interrogated by Navy officials and felt as though it was his fault the Bainbridge and submarine had hit.  The April 2004 VA examiners, two psychologists, noted the Veteran reported experiences and symptoms consistent with the DSM-IV criteria for PTSD.  The examiners indicated that the Veteran experienced events in which he perceived his life and the lives of others were in danger.  They noted that corroboration of the Veteran's stressors had revealed inconsistencies in reported dates in that the Veteran had stated some experiences occurred at times when the Bainbridge was undergoing shipyard repairs and was not actively serving in the Gulf of Tonkin.  They stated that the Veteran's primary stressor of participating in "landing parties" did not appear congruent with the reported detail of the Bainbridge to escort aircraft carriers.  The examiners indicated that other stressors listed by the Veteran did not appear to indicate a trauma that fulfilled criterion A; however, they provided Axis I diagnoses of PTSD and major depressive disorder and indicated the PTSD diagnosis was pending verification of reported stressors.

On October 2008 VA examination the Veteran reported that he was involved in search and rescue missions and landing parties.  He indicated that he was a gun captain.  He reported a stressor of having Russian planes flying overhead and that he and his service comrades were not allowed to shoot at the Russian planes.  He stated that he was scared the Russian planes would attack, that he felt helpless and feared that he might die.  The October 2008 VA examiner, a psychiatrist, stated that the Veteran's anxiety stems from his Navy service.  He noted that it was questionable whether the Veteran had experienced a stressor that met criterion A (exposure to a traumatic event) for diagnosis of PTSD and noted that this criterion was subjective and depended upon whether a person felt his life was in danger or threatened.  He concluded that given the Veteran's recollection of the events that transpired during his service, he believed the criterion had been met and he provided Axis I diagnoses of PTSD and major depressive disorder.  

The Veteran has consistently reiterated the above stressors in submitted statements and in testimony provided at the July 2010 hearing.  Statements describing his stressor of being on deck and having Russian aircraft flying low over the Bainbridge indicate that he feared the planes might attack and he was on alert and ready to fire at them.  In a statement submitted in December 2002 he reported that "he envisioned his life flashing through his mind over and over again" when this stressor occurred.  At the July 2010 hearing, he testified that he believed this incident occurred around April 1967 when the Bainbridge went to battle station while serving off the coast of Vietnam.  Board Hearing Tr. at 6.  

The Board concludes that the evidence of record supports the Veteran's claim for service connection for PTSD.  The Veteran's alleged stressors are related to fear of hostile military or terrorist activity, namely that he was confronted with events that involved threatened death or a threat to his physical integrity and that he responded to these events with a psychological or psycho-physiological state of fear and helplessness.  For example, his claimed stressors include a fear of being attacked while serving aboard the USS Bainbridge while it was in the Gulf of Tonkin during the Vietnam War.  Additionally, he has consistently reported a stressor of having Russian planes flying overhead and fearing that they might attack.  He has stated that he felt helpless and was scared that he might die during this event.  These stressors are consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  His service personnel records reflect that he served aboard the USS Bainbridge during the time period of the alleged stressors and that the Bainbridge was in the Gulf of Tonkin from the end of 1966 to the summer of 1967.  As noted above, the October 2008 VA psychiatrist stated that the Veteran's anxiety stems from his Navy service and concluded that given the Veteran's recollection of the events that transpired during his service, he believed that criterion A (exposure to a traumatic event) had been met.  He thus found the Veteran had stressors that met PTSD criteria and provided a diagnosis of PTSD in relation to these reported stressors.  

The Board notes that the April 2004 VA examiners indicated there was some inconsistency in the corroboration of the Veteran's stressors in part because the Bainbridge was shown to be undergoing shipyard repairs during the time the Veteran reported being aboard the frigate and that the ship was detailed as an escort to aircraft carriers.  However, a review of the histories of the Bainbridge that are of record show that the frigate was serving in the Gulf of Tonkin for much of the Veteran's service aboard the ship, particularly during the April 1967 time period when he reported the stressor of Russian planes flying over the Bainbridge.  Additionally, although the naval history of the Bainbridge indicates the ship escorted aircraft carriers, it also notes that it served as a radar-picket ship, participated in search and rescue missions, and was involved in Vietnam combat operations.  Hence, the Board concludes that the April 2004 VA examiners' report is not clear and convincing evidence against the Veteran's reported stressors of fear of hostile military or terrorist activity since the evidence does not reflect the inconsistencies noted by the examiners.  Notably, the VA examiners indicated that the Veteran had reported exposure to events in which he perceived his life and the lives of others were in danger.

As the record does not contain clear and convincing evidence to the contrary, the Veteran's competent and credible lay testimony is sufficient to establish the occurrence of the claimed in-service stressors related to fear of hostile military or terrorist activity.  75 Fed. Reg. at 39,852; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The October 2008 VA psychiatric examiner diagnosed PTSD and linked the stressors with the PTSD diagnosis.  38 C.F.R. § 3.304(f); 75 Fed. Reg. at 39,852.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


REMAND

The Board has determined that before it can adjudicate the Veteran's claims for service connection for an upper respiratory condition and for an initial compensable rating for pseudofolliculitis barbae, additional development is required, as described below.  38 C.F.R. § 19.9.

A. VCAA Notice

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For the claim of service connection for an upper respiratory condition, the Veteran has raised theories of direct and secondary service connection.  A July 2003 VCAA notification letter told the Veteran the evidence he needed to submit to substantiate a claim of service connection for an upper respiratory condition and of the evidence VA would seek to provide; however, the letter did not specifically inform him of what information and evidence was needed to prove a claim for direct or secondary service connection.  
Additionally, during the pendency of this appeal, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The Veteran did not receive notice that complied with Dingess.

Hence, VCAA notice complying with all of the above requirements for the claim of service connection for an upper respiratory condition must be provided on remand.

B.  Service Records  

At the July 2010 hearing, the Veteran's representative indicated that the Veteran was on "active Reserves" in November 1968 when he was seen for an annual examination.  Board Hearing Tr. at 16.  The record of this annual examination is dated from October to November 1968.  A clinical notation made on October 16, 1968, indicates the Veteran had been treated for sinusitis and hay fever in September 1968 by Dr. J.L.  On October 23, 1968, the Veteran reported a history of sinusitis and hay fever.  The reports of other physical findings on this examination report are dated on November 13, 1968.

The record reflects the Veteran had reserve service prior to and subsequent to his period of active duty service.  His personnel records show he completed periods of ACDUTRA in December 1962, August 1963, August 1964, June 1965, May 1971, April 1973, May 1974, and June 1975.  However, the record does not indicate whether he was on ACDUTRA when he received private treatment in September 1968 from Dr. J.L. or when he had the annual examination on October 16th, 23rd, or November 13, 1968.  As such information may be pertinent to determining whether sinusitis and hay fever were incurred in or related to service, verification should be made regarding whether the Veteran was on ACDUTRA during these time periods.

At the July 2010 hearing, the Veteran also alleged that he may have been exposed to asbestos while he was serving aboard the Bainbridge.  Board Hearing Tr. at 14.  VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that where asbestos exposure is alleged, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, at IV.ii.2.C.9.  

The record reflects that the Veteran's military occupational specialties included Seaman and Boatswain's Mate.  It is unclear from the record whether these duties would have involved the handling of asbestos and whether there was asbestos aboard the Bainbridge.  Thus, further development on this matter is required.

C. Treatment Records

At the June 2005 DRO hearing, the Veteran testified that he received treatment from Dr. J.L. in the 1970s for problems with his throat and chest.  The record contains an April 1971 letter from Dr. J.L. that reflects that he was treating the Veteran for pseudofolliculitis barbae and sore throat.  However, the record does not reflect that complete treatment records were ever sought from Dr. J.L. or that the Veteran was asked to submit such records.  As records of such treatment may be pertinent to the Veteran's claims, they must be sought on remand, with any needed assistance from the Veteran.  

As will be explained below, the rating period on appeal for pseudofolliculitis barbae is from April 28, 1971 to the present.  The record contains several private and VA treatment records showing treatment for the condition from April 1971 to June 1977.  Subsequent to June 1977, there are no records of treatment for pseudofolliculitis barbae until July 2001.  To ensure VA can adequately evaluate the Veteran's symptoms of this condition for the entire rating period on appeal, the Veteran should be asked on remand to identify any private or VA treatment he may have received for the condition from June 1977 to July 2001.

The Veteran has reported that he currently receives VA treatment for pseudofolliculitis barbae and his upper respiratory condition.  Other than an October 2008 VA psychiatric record, the most recent VA treatment records that have been associated with the claims file are from November 2006.  As VA treatment records are constructively of record and may be relevant to the Veteran's claims, updated records must be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

D.  VA Examinations

	1.  Upper Respiratory Condition

The Veteran has not been afforded a VA examination to assess the etiology of any upper respiratory condition.  Under 38 C.F.R. § 3.159(c)(4)(i), a VA medical examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  

At the July 2010 hearing, the Veteran testified that signs and symptoms of an upper respiratory condition have been continuous and chronic since his discharge from service.  Board Hearing Tr. at 18.  A July 2003 statement from the Veteran's spouse reflects that the Veteran experiences continuous coughing and severe throat irritation that lasts for weeks at a time.  A March 2005 VA treatment record shows the Veteran complained of having an upper respiratory infection.  He reported frequently having colds, sore throats, and a constant cough with occasional phlegm.  Thus, the record reflects the Veteran currently has persistent or recurrent symptoms of an upper respiratory condition.

A January 1967 service treatment record (STR) reflects that the Veteran was treated for complaints of nasal congestion.  March and April 1968 STRs reflect that he was treated for a sore throat.  He reported that he had been doing work in sanding, dusting, and painting.  Thus, the record also establishes that the Veteran was treated during service for symptoms of an upper respiratory condition.

There is also competent evidence that the Veteran has had continuous symptoms of an upper respiratory condition since service.  As noted, an October/November 1968 annual reserve service examination report shows the Veteran reported that he had sinusitis and hay fever.  A clinical notation on this report indicates the Veteran was treated for sinusitis and hay fever in September 1968 by Dr. J.L.  The Veteran has also testified that symptoms of an upper respiratory condition have been chronic and continuous since service.  Board Hearing Tr. at 18.

Additionally, the Veteran is service-connected for hepatitis B.  At the July 2010 hearing, he submitted internet articles indicating that hepatitis B can weaken the body's immune system and that a weakened immune system can result in various illnesses, including allergic disorders such as asthma.

Therefore, the record also contains an indication that the Veteran's current upper respiratory symptoms may be associated with his service or with his service-connected hepatitis B.  However, the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Consequently, a VA examination to fully assess the nature and etiology of an upper respiratory condition should be scheduled on remand.

	2.  Pseudofolliculitis Barbae

A February 2005 rating decision found clear and unmistakable error in previous rating decisions that had denied service connection for pseudofolliculitis barbae.  The February 2005 rating decision granted service connection for pseudofolliculitis barbae and assigned a noncompensable rating from April 28, 1971.  The Veteran appealed the noncompensable rating; hence, his appeal is for an increased initial rating and "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

As noted above, the record contains only limited medical treatment evidence regarding pseudofolliculitis barbae from April 28, 1971 to the present.

At the July 2010 hearing, the Veteran reported that if he shaves he gets bumps on his chin and that fluid emanates from these bumps; when he does not use medication his face gets irritated and itchy; he gets infections under his skin; and he has hyperpigmentation.  Board Hearing Tr. at 21-22.  He indicated that the condition has affected his employment opportunities since many jobs have required that he be clean shaven.  Id. at 22.  He also testified that his condition is episodic in nature and that when he has been seen for VA examinations, his symptoms have not been as severe as they have been on other days.  Id. at 23.  

The Veteran was last seen for VA examination for evaluation of the condition in September 2006.  VA's duty to assist Veterans in obtaining evidence needed to substantiate a claim includes providing a thorough and contemporaneous medical examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where a disease consists of active and inactive stages during which the condition improves, the VA must provide for the conduct of an adequate examination during the active stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Under the circumstances, the Board finds that a VA examination is warranted to retrospectively assess the severity of the Veteran's pseudofolliculitis barbae for the entire period of time covered by the appeal, including an assessment of the current severity of the condition.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The examiner must also consider whether the condition has had any adverse effects on the Veteran's employability.

The Board notes that the rating criteria used to evaluate pseudofolliculitis barbae have changed multiple times during the rating period on appeal.  The Veteran has been assigned an evaluation under 38 C.F.R. § 4.118, hyphenated Diagnostic Code (Code) 7800-7813.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen).  Prior to August 30, 2002, Code 7813 indicated that evaluation of dermatophytosis should be completed under the criteria used to evaluate eczema, Code 7806.  The criteria used to evaluate eczema were revised effective September 9, 1975 and August 30, 2002, respectively, and the criteria for Code 7800 were also revised effective August 30, 2002.  The record reflects the RO has not evaluated pseudofolliculitis barbae under the criteria effective prior to September 9, 1975; hence, such evaluation must be completed on remand.  Additionally, effective August 30, 2002, Code 7813 stated that dermatophytosis was to be evaluated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805) or dermatitis or eczema (Code 7806), depending on the predominant disability.  

The Board notes that the criteria for Codes 7801-7805 were revised effective October 23, 2008.  However, these criteria are only effective for claims filed on or after October 23, 2008, unless a Veteran specifically requests evaluation under these criteria.  The record does not reflect that the Veteran has currently requested such a review.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including the notice required pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) for the claim of service connection for an upper respiratory condition.   The letter should specifically advise him of the evidence required to support a claim of direct and secondary service connection for an upper respiratory condition.

2. Ask the Veteran to identify all sources of private or VA treatment or evaluation he has received for an upper respiratory condition and pseudofolliculitis barbae since his discharge from service and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from Dr. J.L. and any records showing treatment of pseudofolliculitis barbae from June 1977 to July 2001.  The RO should obtain complete records of all such treatment and evaluations from all private and/or VA sources identified by the Veteran.  

3. Obtain any updated relevant VA treatment records dated since November 2006 that have not yet been associated with the claims file.  

4. Verify whether the Veteran served on ACDUTRA in September 1968, on October 16 or 23, 1968, and on November 13, 1968.  Search all appropriate repositories, and document all efforts to verify ACDUTRA.

5. Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during active service, to specifically include seeking information as to whether his job duties involved working with asbestos.

6. If any of the records requested in items 2 through 5 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

7. After the above development is completed, schedule the Veteran for an examination to determine the nature and etiology of any upper respiratory condition.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify whether the Veteran has a diagnosis of a chronic upper respiratory condition.  For any chronic upper respiratory condition diagnosed, the examiner should address the following questions:

(A) Is it at least as likely as not (50 percent or greater) that any diagnosed upper respiratory condition was incurred in military service?

(B) Is it at least as likely as not (50 percent or greater) that any diagnosed upper respiratory condition is due to exposure to asbestos?

(C) Is it at least as likely as not (50 percent or greater) that any diagnosed upper respiratory condition is proximately due to service-connected hepatitis B?

(D) Is it at least as likely as not (50 percent or greater) that any diagnosed upper respiratory condition is aggravated beyond the normal course of the condition by service-connected hepatitis B?

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced chronic and continuous upper respiratory symptoms since service.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8. After the above development is completed, schedule the Veteran for an appropriate VA examination to ascertain the nature and extent of pseudofolliculitis barbae.  To the extent possible, the examination should be conducted during an active stage of the condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner is asked to provide an assessment to the best of his or her medical knowledge regarding the level or levels of disability associated with the Veteran's service-connected pseudofolliculitis barbae from April 28, 1971 to the present.  The VA examiner should identify all symptoms and manifestations attributable to pseudofolliculitis barbae.  Specifically, the examiner is asked address the following:

(A) What is the extent of any exfoliation, exudation, or itching due to pseudofolliculitis barbae and does the condition affect an exposed area?

(B) If pseudofolliculitis barbae affects an exposed area, what is the percentage of the body and the percentage of the exposed area that has been affected by pseudofolliculitis barbae?

(C) What is the extent of any treatment with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs?

(D) What is the nature and extent of any scarring caused by the pseudofolliculitis barbae?

(E) Does the pseudofolliculitis barbae have any adverse effects on the Veteran's employability?
 
In making this retrospective assessment, the examiner should take into consideration the current medical examination, the Veteran's own reported history, and any additional information that may be obtained through reviewing treatment records and competent lay statements that have been associated with the claims file.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9.  Readjudicate the claims for service connection for an upper respiratory condition and for an initial compensable rating for pseudofolliculitis barbae (with consideration of all pertinent rating criteria effective since April 28, 1971, as appropriate).  If any claim remains denied, the RO should issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


